DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A network system comprising: 
a machine having a module that controls congestion, the machine that has the module including at least a processor system having at least one processor and a memory system storing one or more machine instructions, which when implemented by the machine that has the module causes the machine that has the module to implement a method including at least, 
determining, by the machine that has the module, a rate characterizing a fastest rate at which a first machine is capable of receiving messages from a second machine, without creating congestion and the determining being performed without relying on probing for congestion to determine the rate; 
automatically altering, by the machine that has the module, header information of a message from the first machine to the second machine, to specify a window within which information is to be sent by the second machine, the window being chosen so that the information will be sent at the rate that was determined; and 
sending the message, via the processor system, to the second machine at the rate determined, the sending occurring after the altering of the header information.

Regarding claims 15-18, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-15 and 19-21, these claims depend from one of claims 1 and 18 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.


/HARRY H KIM/           Primary Examiner, Art Unit 2411